           Case 1:19-cr-00166-VEC Document 190 Filed 07/08/20USDC
                                                               Page 1 of 2
                                                                  SDNY

MEMO ENDORSED
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 7/8/2020




   July 8, 2020

   VIA ECF

   Hon. Valerie Caproni
   United States District Court
   40 Foley Square, Room 240
   New York, NY 10007

         Re: United States v. Jalen Colds, Case No. 19-cr-166 (VEC)

   Dear Judge Caproni,

          I represent Jalen Colds with respect to the above captioned matter. I write to
   respectfully request an adjournment of sentencing currently scheduled for July 28,
   2020. The Government consents to this request. This is the third such request. As
   detailed below, the COVID-19 pandemic has substantially interfered with my
   ability to prepare for sentencing. Additionally, my client would like to be physically
   present with his family at sentencing. As such, I request an extension of sentencing
   to September 29, 2020 or as soon thereafter is convenient for the Court.

           The pandemic has stalled the work of my mitigation specialist, Kathleen
   O'Boyle, in collecting relevant information for sentencing. She has been unable
   to visit my client at Westchester County Jail and developing a rapport with Mr.
   Colds necessary to collect information for sentencing. The COVID-19 outbreak led to
   the closure of the facility shortly after her assignment to the case. Although the
   facility recently reopened to legal visits, the coronavirus crisis continues and has
   reoccurred in various parts of the country following reopenings. Ms. O'Boyle is
   understandably uncomfortable resuming legal visits, as she is in her late 60's and in
   a high-risk category for coronavirus. She does not drive and would be taking mass
   transit from Brooklyn. She has also recently received reports from other
   Westchester County Jail inmates of illness at the facility.

          Most importantly, Ms. O'Boyle requested but still has not received Mr.
   Colds's school records. Because Mr. Colds is only 21 years old, his recent history in
   school may offer great insight into factors affecting his sentencing. The processing of
   records requests such as this one was paused during the shutdown.
        Case 1:19-cr-00166-VEC Document 190 Filed 07/08/20 Page 2 of 2
Hon. Valerie Caproni
July 8, 2020
Page 2 of 2

       As this Court is aware, Mr. Colds and his co-defendants are facing
substantial prison sentences in this case. Mr. Colds accepts responsibility for his
actions and is prepared to receive whatever sentence is handed down by the Court,
but asks that he be able to appear before the Court in person, with his family there
to support him. As such, Mr. Colds is respectfully requesting an adjournment to a
time when it is safe to appear before the Court in person and have his family attend
his sentencing.


      I thank the Court in advance for its attention to this request.


                                                           Sincerely,




                                                           Daniel A. McGuinness

Cc: All counsel (via email)



                              Application GRANTED.

                              Mr. Colds's sentencing is adjourned to September 29, 2020, at 2:30 p.m. The
                              parties' sentencing submissions are due no later than September 15, 2020.

                              Further adjournments are unlikely. If the mitigation specialist continues to
                              be uncomfortable with visiting a jail facility, counsel will need to assume
                              responsibility for gathering the necessary information from his client.

                              SO ORDERED.



                                                          7/8/2020
                              HON. VALERIE CAPRONI
                              UNITED STATES DISTRICT JUDGE
